DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 7) in the reply filed on August 31, 2022 is acknowledged. Group II (claims 8 – 11) have been withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“indica” should be “indicia”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 & 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (U.S. Patent No. 6,478,292 A1), in view of Rios et al. (U.S. Patent No. 7,625,625 B2).
With regard to claim 1, Sellers teaches a non-slip cutting board comprising a baseboard (14) defining an upper surface of the body, a flexible traction element (18) (“at least one print layer”), and an adhesive (38) (Applicant’s “bonding print layer”) having a polymeric bonding agent and interposed between the base layer and the flexible traction element (Fig. 10). The traction element is a polymeric material preferably capable of frictionally adhering to a countertop or other planar surface with sufficient drag or gripping ability as to prevent sliding or slipping (“friction-inducing characteristic”) (Col. 5, Lines 26 – 24).

    PNG
    media_image1.png
    105
    522
    media_image1.png
    Greyscale

	Sellers teach the baseboard (14), traction surface (18), and projections (12) can be patterned or designed to resemble, coordinate with, or match the décor, subject matter or theme (Col. 6, Lines 39 – 42).
However, Seller fails to teach the traction element contains decorative indicia in the form of a print disposed thereon and the adhesive layer containing a print.
	Rios et al.  teach silicone grips with anti-slip properties formed of a silicone film layer. The silicone grips (“Applicant’s at least one print layer of a polymeric material”) are adhered to a backing layer with an adhesive material to prevent separation (Col. 1, Lines 36 – 50). The grip is used in combination with an adhesive to provide a flexible and malleable grip. Any of the different layers may contain graphics for providing different and useful optical effects. The graphics include printing methods. The graphics may be an adhesive graphic applied thereto and/or a graphic that is formed directly on a layer of the silicone film (Col. 21, Lines 9 – 25). The backing layer may also contain graphic indicia (Rios’ claims 31 & 46). The silicone grips may be applied to the bottom of any number of hand-held articles for providing anti-slip properties (Col. 1, Lines 20 – 30).
	Therefore, based on the teachings of Rios et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide different and useful optical effects for articles comprising silicone anti-slipping layers and adhesive for joining the anti-slip layers to an article by incorporating graphics into any of the layers.
Applicant’s specification defines “integral” as “permanent or semi-permanent and requiring a sufficient external force to separate prematurely” (specification, paragraph [0028]). As discussed above, Rios et al. teach the silicone grips (“Applicant’s at least one print layer of a polymeric material”) are adhered to a backing layer with an adhesive material to prevent separation (Col. 1, Lines 36 – 50). Therefore, the combined teachings of the cited references disclose a non-slip cutting map comprising an integral lay-up of a base layer, a printed polymeric material having friction-inducing characteristic, and a bonding printed layer interposed therebetween.

With regard to claim 2, Sellers teaches the baseboard 14 is an uppermost layer and may be formed of polypropylene (Col. 5, Lines 5 – 12). As can be seen from Fig. 10 above, the uppermost layer (14) defines an outer perimeter of the body.
	With regard to claim 3, Sellers teaches the traction element is a unitarily molded flexible material, such as rubber or silicone (rubber) (Col. 5, Lines 27 – 37).
With regard to claim 4, the references cited above fail to explicitly teach the decorative indicia makes up at least 50% of an area defined by an outer perimeter of the body.
However, the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161. F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04. Additionally, the purpose of a graphic is to be seen by the user. It would have been obvious to one of ordinary skill in the art to form a decorative indicia (graphic) of sufficient size to be easily seen by the user.
	With regard to claim 6, the overall thickness of the cutting board is 0.25 – 0.75 inches (0.635 to 1.905 cm) (Sellers’ claim 10), which is within Applicant’s claimed range of less than approximately 2 cm. 
	With regard to claim 7, Sellers teaches the baseboard can be clear (“transparent”) (Col. 6, Lines 39 – 42).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sellers & Rios et al., as applied to claim 1 above, and further in view of Angland (U.S. Patent No. 6,789,792 B1).
With regard to claim 5, Sanders et al. teach the traction means is flexible (Col. 5, Lines 26 – 29) and the base board (14) is substantially rigid (Col. 5, Lines 6 – 11). However, Sellers do not teach the entire body of the cutting board is flexible and operably configured to repeatedly bend in an overlapping relationship with itself without plastic deformation.
Angland teaches a folding cutting board which may be collapsed into a compact and rigid structure for storage and transport. The board comprises at least two body members joined by a hinging members (Col. 2, Line 40 – Col. 3, Line 37). The cutting board material most suited for the folding cutting board includes polypropylene for pliability and durability (rigid) (Col. 4, Lines 41 – 54). The polypropylene is available in different forms, such as various molecular weight variants (e.g. high density forms) (Col. 5, Lines 5 – 13). The work surface may be fabricated from a more durable (rigid) material, while a section of more pliable (flexible) material is used for the hinge regions to form pliable hinges (Col. 5, Lines 17 – 22).

    PNG
    media_image2.png
    457
    604
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    465
    618
    media_image3.png
    Greyscale

Therefore, based on the teachings of Angland, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the cutting board taught by Sellers & Rios et al. into three separate portions joined by a hinge to allow for folding cutting board in an overlapping relationship with itself without plastic deformation for easy storage and transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781